              Case 2:18-cr-00166-TLN Document 93 Filed 08/16/21 Page 1 of 3



 1
     DINA L. SANTOS, SBN 204200
 2   Dina L. Santos, A Professional Law Corp.
     455 Capitol Mall, Suite 802
 3
     Sacramento, California 95814
 4   Telephone: (916) 447-0160
 5
                               UNITED STATES DISTRICT COURT
 6                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                )   Case No.: 2:18-cr-00166-2-TLN
     UNITED STATES OF AMERICA,                    )
 9                                                )   STIPULATION AND ORDER TO
                  Plaintiff,                      )   CONTINUE STATUS CONFERENCE
10                                                )
         v.                                       )   Date: November 18, 2021
11   EDUARDO CARTAGENA,                           )   Time: 9:30 a.m.
                                                  )   Judge: Hon. Troy L. Nunley
12                                                )
                  Defendant.                      )
13                                                )
                                                  )
14
15                                           STIPULATION
16         The United States of America through its undersigned counsel, Christina McCall,
17   Assistant United States Attorney, together with Dina Santos, counsel for Eduardo
18   Cartagena, hereby stipulate the following:
19      1. The Status Conference was previously set for August 19, 2021. By this
20         stipulation, the parties now move to continue the Status Conference to November
21         18, 2021, at 9:30 a.m. and to exclude time between August 19, 2021, to
22         November, 18, 2021, under the Local Code T-4 (to allow defense counsel time to
23         prepare).
24      2. The parties agree and stipulate, and request the Court find the following:
25         a. A continuance is requested because counsel for the defendant needs additional
26             time to continue to review the discovery, continue to conduct investigation,
27             and discuss a potential resolution.
28



                           STIPULATION AND ORDER                     -1-
            Case 2:18-cr-00166-TLN Document 93 Filed 08/16/21 Page 2 of 3



 1        b. Counsel for the defendant believes the failure to grant a continuance in this
 2            case would deny defense counsel reasonable time necessary for effective
 3            preparation, taking into account the exercise of due diligence.
 4        c. The Government does not object to the continuance.
 5        d. Based on the above-stated findings, the ends of justice served by granting the
 6            requested continuance outweigh the best interests of the public and the
 7            defendant in a speedy trial within the original date prescribed by the Speedy
 8            Trial Act.
 9        e. For the purpose of computing time under the Speedy Trial Act, 18 United
10            States Code Section 3161(h)(7)(A) within which trial must commence, the
11            time period of August 19,2021, to November 18, 2021, inclusive, is deemed
12            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
13            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
14            granted by the Court at defendant’s request on the basis of the Court’s finding
15            that the ends of justice served by taking such action outweigh the best interest
16            of the public and the defendant in a speedy trial.
17     3. Nothing in this stipulation and order shall preclude a finding that other provisions
18        of the Speedy Trial Act dictate that additional time periods are excludable from
19        the period within which a trial must commence.
20
21        IT IS SO STIPULATED.
22
23   DATED: August 11, 2021                          Phillip Talbert
                                                     United States Attorney
24
                                                     /s/ Christina McCall
25                                                   CHRISTINA McCALL
                                                     Assistant U.S. Attorney
26
     DATE: August 11, 2021
27                                                   /s/ Dina Santos
                                                     DINA SANTOS
28                                                   Attorney for Eduardo Cartagena



                           STIPULATION AND ORDER                    -2-
              Case 2:18-cr-00166-TLN Document 93 Filed 08/16/21 Page 3 of 3



 1                                             ORDER
 2          The Court has read and considered the Stipulation Regarding Excludable Time
 3   Period Pursuant to Speedy Trial Act, filed by the parties in this matter. The Court hereby
 4   finds that the Stipulation, which this Court incorporates by reference into this Order,
 5   demonstrates facts that provide good cause for a finding of excludable time pursuant to
 6   the Speedy Trial Act, 18 U.S.C. § 3161.
 7          The Court further finds that: (i) the ends of justice served by the continuance
 8   outweigh the best interest of the public and defendant in a speedy trial; and (ii) failure to
 9   grant the continuance would deny defense counsel the reasonable time necessary for
10   effective preparation, taking into account the exercise of due diligence.
11          Nothing in this Order shall preclude a finding that other provisions of the Speedy
12   Trial Act dictate that additional time periods are excluded from the period within which
13   trial must commence.
14
15          IT IS SO ORDERED.
16
17   Dated: August 16, 2021
18                                                                 Troy L. Nunley
                                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28



                            STIPULATION AND ORDER                      -3-
